Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims refer to a “damping force” and a “clamping force” where these terms are not explained in the disclosure.  There is also no explanation as to how the claimed forces are achieved.  The Specification provides literal support for the claim language, but there is no explanation as to how one force is larger than another.  Based on the 
There appear to be two embodiments for connecting endoscopic components.  The first is a pin and groove configuration and the second is a different slotted configuration.  Nowhere does the disclosure discuss how these configurations result in the claimed forces being different.  Without any such explanation, the Examiner does not know what the forces are exactly or how the structural elements interact to create them.
The Examiner asserts that this is a Written Description problem because while there is literal support for the claim terms, there is no discussion of how these terms relate to the invention.  There is no discussion as to how these terms are defined, how the components create such forces, or how it is that one force is larger than another.  Without such details, Applicant is considered to have not been in possession of the claimed invention at the time of filing.
Examiner Note:  This is not an enablement issue because the Examiner holds that a person having ordinary skill in the art could make the disclosed device and maybe this would mean the forces are necessarily present.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The 112a issues are closely related to the 112b problems.  The terms “damping force” and “clamping force” are not defined in the Specification or shown in the Drawings.  The Examiner does not know what these terms mean.  The disclosure does not have anything to say about these terms, and as far as the Examiner can tell, the device is not even directed to various forces.  For example, Applicant has not indicated that in prior art devices the relative forces were problematic and the disclosed device overcomes this problem.  Instead, the disclosed device appears to be just a modular endoscope with fairly well-known connection mechanisms.  These terms seem unrelated to the disclosed device, and the Examiner does not know how to apply art to the claim.
Examiner note: The term “matches” is not considered indefinite.  The Examiner is treating the term as meaning “fits together”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous references show J-slots with pins:  Langell et al. (US 2016/0088999) see Fig. 5; Harrah et al. (US 2017/0215706) element 38; Ito et al. (US 2012/0016191) showing wires connected using pins and slots (Figs. 15A-19); Farris, III et al. (US 2006/0276690) Fig. 3; Kiehn et al. (US 2005/0085692) element 36; Gilreath et .
McGrath (US 2010/0280311) is one example of a slot and projection mechanism for connecting tubular components (see Figs. 1 and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795